 



Exhibit 10.3
AGREEMENT
     This Agreement (this “Agreement”), effective as of September 27, 2005, is
made by and between Vought Aircraft Industries, Inc., a Delaware corporation
(the “Company”), and Gordon L. Williams (“Mr. Williams”).
     WHEREAS, Mr. Williams has been a Member of the Board of Directors of the
Company (the “Board”);
     WHEREAS, Mr. Williams has resigned from his position as a Member of the
Board, effective September 1, 2005;
     WHEREAS, Mr. Williams has been entitled to receive certain compensation
from the Company in connection with his prior service as an employee of the
Company and/or as a Member of the Board, including certain Board fees, certain
Stock Options (the “Options”) under the Amended and Restated 2001 Vought
Aircraft Industries, Inc. Stock Option Plan (the “Plan”) and certain benefits
under the terms of a Letter Agreement, dated November 28, 2000, between
Mr. Williams and the Company (the “Letter Agreement”);
     WHEREAS, in connection with his prior employment with the Company,
Mr. Williams had purchased certain shares of common stock of the Company (the
“Shares”) and has also executed a Promissory Note in connection with the
purchase of certain of those Shares (the “Promissory Note”); and
     WHEREAS, the Company and Mr. Williams mutually desire to settle and forever
resolve any and all obligations that may exist regarding compensation payable to
Mr. Williams as a result of his employment with the Company and his service and
as a Member of the Board.
     NOW, THEREFORE, in consideration of the covenants and undertakings
contained herein, and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, the Company and Mr. Williams hereby agree as
follows:
     1. Payment by Company. In exchange for the provisions set forth, the
Company shall pay Mr. Williams, within three (3) business days following the
execution of this Agreement, the amount of three million dollars ($3,000,000).
In addition, the Promissory Note is hereby cancelled contemporaneously with the
execution of this Agreement and Mr. Williams shall have no further obligation to
the Company in connection with the Promissory Note.
     2. Satisfaction of Obligations. Mr. Williams acknowledges and agrees that
the foregoing consideration represents settlement in full of all outstanding
obligations owed to Mr. Williams by the Company with respect to all compensation
to which Mr. Williams may otherwise be entitled in connection with his
employment with the Company and/or his service as a Member of the Board,
including, but not limited to, any rights under the Letter Agreement.
Mr. Williams hereby waives, relinquishes and gives up all of his right, title
and interest in or to all such compensation including his right, title and
interest in or to the Shares and his right, title and interest in or to the
Options and the shares subject thereto (including under the applicable

 



--------------------------------------------------------------------------------



 



option agreement(s) and the Plan as it relates to the Options), and Mr. Williams
hereby agrees that such Options are hereby cancelled and shall be deemed null
and void and of no force or effect.
     IN WITNESS WHEREOF, the Company and Mr. Williams have caused this Agreement
to be executed effective as of the date first above written.

            VOUGHT AIRCRAFT INDUSTRIES, INC.
      By:   /s/ Tom D. Risley         Name:   Tom D. Risley        Title:  
Chairman, President & Chief Executive Officer        DIRECTOR
      /s/ Gordon L. Williams       Gordon L. Williams           

 